      Case 6:20-cr-00085-PGB-DCI Document 32 Filed 02/24/21 Page 1 of 1 PageID 71

                                    UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                               CASE NO: 6:20-cr-85-PGB-DCI

JORGE LUIS ARRONTE VALLADARES


                                     REPORT AND RECOMMENDATION
                                      CONCERNING PLEA OF GUILTY
The Defendant, by consent, has appeared before me pursuant to Rule 11, F.R. Cr.P. and Rule 6.01(c)(12),

Middle District of Florida Local Rules, and has entered a plea of guilty to Count ONE of the Indictment.

After cautioning and examining the Defendant under oath concerning each of the subjects mentioned in

Rule 11, I determined that the guilty plea was knowledgeable and voluntary and that the offenses charged

are supported by an independent basis in fact containing each of the essential elements of such offense. I

therefore recommend that the plea agreement and the plea of guilty be accepted and that the Defendant be

adjudged guilty and have sentence imposed accordingly. The Defendant remains on conditions of release

pending sentencing.

Date: February 19, 2021




                                                      NOTICE

         A party waives the right to challenge on appeal a finding of fact or conclusion of law adopted by the district
judge if the party fails to object to that finding or conclusion within fourteen days after issuance of the Report and
Recommendation containing the finding or conclusion.


Copies furnished to:
United States Attorney
Counsel of Record
District Judge
